DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 05/21/2021, applicant amended all the previous claims except the cancelled claims, which are claims 3, 4, 12, 15 and 18. Besides, applicant newly added claims 21-23. The abstract is amended as previously objected to minor typographical area, hence the objection has been withdrawn. Applicant further amends claim 1 as per the previous office 112 rejection to calim1. Therefore, the rejections based on 112 issues to claim 1 has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 2, 5-11, 13, 14, 16-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Luscher et al. (US 2017/0047856) in view of Outram (US 2018/0013290). 
With respect to claims 1, 5 and 10, Luscher et al. (hereinafter, Luscher) discloses a method for the discharging of at least one a DC-link capacitor (Fig. 1, 31), wherein the DC-link capacitor (31) is electrically coupled to at least one half-bridge (32), wherein the first half-bridge comprises at least two switches that are connected in series (36/42; para. # 0038/0015), wherein the method comprises (Para. # 0019): Controlling, at least two, of the switches of the half-bridge (Para. # 0015/0020: half-bridge converter control switches), and repeating cycle comprising the preceding two steps in predefined intervals unit until the at least one DC-link capacitor is substantially discharged (Para. # 0016).

    PNG
    media_image1.png
    821
    1183
    media_image1.png
    Greyscale

LUSCHER, however, does not expressly disclose carry out a simultaneous control or closing of the switches. Outram discloses, on the other hand, carry out a simultaneous control or closing of the switches (Para. # 0006, 0075, 0080). 
LUSCHER and Outram are analogous art because they are from the same field of endeavor namely discharging DC link capacitor and control circuit. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified a converter unit of switches with similar converter switch with controller that simultaneously switch both switches to the discharging capacitor apparatus of LUSCHER in view of the teachings of Outram for the benefit of accurately controlling energy absorption of the system (Para. # 0006).
With respect to claim 2, the combined references of Luscher and Outram discloses the method for the discharging of a DC-link capacitor as described above, wherein the switches can be controlled in such a way during the step of actuating, that a switching-on duration of the switches does not exceed a predetermined threshold value (Para. # 0093: switching on/off to control/limit expected value or predetermined value). 
With respect to claims 13, and 14, the combined references of Luscher and Outram discloses the method for the discharging of a DC-link capacitor as described above, wherein in the step of actuating, the simultaneous closing of the switches and a subsequent opening is repeated several times, controlling at least two additional switches  the second half half-bridge to close simultaneously short circuit the terminal in particular wherein the simultaneous closing and the subsequent opening of the switches is repeated in predefined intervals (Para. # 0082/0090). 
With respect to claim 6, the combined references of Luscher and Outram discloses the method for the discharging of a DC-link capacitor as described above, wherein in the step of actuating, a further half-bridge, which is connected in series to a half-bridge is controlled, wherein at least two switches, which are connected in series, of the further half-bridge are closed simultaneously (Para. # 0031, 0037). 
With respect to claims 7, 8 and 16-17, the combined references of Luscher and Outram discloses the method for the discharging of a DC-link capacitor as described above, wherein in the step of actuating, a protection unit of the half-bridge for a monitoring that a state of the switches of the switched-on half-bridge is not switched on for more than a maximum switching-on duration, is deactivated (See additional feature in figure 4 and its description of switching activity at the function predetermined time). 
With respect to claims 9, 19 and 20, 22 and 23, the combined references of Luscher and Outram discloses the method for the discharging of a DC-link capacitor as described above, Luscher discloses wherein in the step of actuating, a discharging of the DC-link capacitor is activated (20), if an error message and/or an information about the presence of a generator operation of an electrical machine that is coupled to one of the half-bridges is provided (32), in particular if the error message refers to an information regarding an error condition in the intermediate circuit and/or a surge voltage of the DC-link capacitor, and the protection unit is configured to monitor a state of the at least two switches (20/31: para.# 0021, 0027 and 0041). 
With respect to claims 11 and 21, the combined references of Luscher and Outram discloses the method for the discharging of a DC-link capacitor as described above, wherein an electrical system in particular a drive system, with an electrical machine (Fig. 1, 14) wherein the electrical system features a half-bridge (32) that is coupled between the electrical machine and a DC-link capacitor as well as the device according to claim 10 (Para. # 0098; fig. 1 and its description). 
Response to Arguments
Applicant’s arguments have been considered but are not found persuasive in view of the rejections described above (See rejections above).
Applicant argues that “… applicant has significantly amended independent claims (in addition to all of the other claims). In particular, independent claim 1 now recites: controlling the at least two switches of the first half-bridge to close simultaneously in order to short circuit two terminals of the at least one DC-link capacitor such that the DC-link capacitor discharges directly through both of the at least two switches of the first half-bridge; Response dated May 21, 2021 Atty. Docket No. 13362-248 (010034-US-NP)subsequently controlling the at least two switches of the first half-bridge to open simultaneously after having been closed in order to cease the discharge of the at least one DC-link capacitor through the at least two switches of the first half-bridge; and repeating a cycle comprising the preceding two steps in predefined intervals until the at least one DC-link capacitor is substantially discharged. 
Luscher does not disclose that the DC-link capacitor is short circuited directly through the two switches of the half-bridge. Instead, Luscher discloses that the DC- link capacitors are discharged "via the electrical filter 52," which energy is then dissipated by the filter resistors.
Luscher discloses Switching the first half-bridge and the second half-bridge simultaneously into a neutral state, in which their AC output is connected with the neutral point, such that the filter capacitor, which was charged by the DC link capacitors, while the first and second half bridges were in the positive and negative state, discharges the DC link capacitors. After the half-bridges have been switched in two opposite states, they may be switched in the neutral state (para. # 0019). Luscher further added that short circuiting the DC link capacitors, when the voltage has reached the predefined value (Para. # 0023). For instant, when the predefined value is not 0 V, for example, more than 100 V, the DC link capacitors may be fully discharged by short-circuiting them by switching the half-bridges accordingly. Therefore, applicant’s argument is not found persuasive as per the Luscher reference described above.
Outram does disclose that it discharges the capacitors 56 within the modules 52 of each chain-link converter 50. However, Outram does this by discharging the capacitors through the resistors 44 and 46, and into the other chain-link converter 50. Outram, 007 1, 0076. Outram never discloses that it haphazardly short circuits the capacitors 56.
Applicant’s argument with regard to the second reference, Outram, stating that “… Outram never discloses short circuit …” is not proper as the second reference is used as a fact support of obviousness to teach ‘simultaneous control or closing of the switches” as described in the above rejections, not to teach ‘a short circuit’ as applicant improperly implicated. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859